Exhibit 10.6

 

POGO PRODUCING COMPANY

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), made and entered into as of
the 25th day of April, 2006, by and between Pogo Producing Company, a Delaware
corporation (the “Company”), and Charles G. Groat (“Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, Indemnitee is currently serving or is about to begin serving as a
director and/or officer of the Company and/or in another Corporate Status, and
Indemnitee is willing, subject to, among other things, the Company’s execution
and performance of this Agreement, to continue in or assume such capacity or
capacities; and

 

WHEREAS, the By-Laws of the Company provide that the Company shall indemnify and
advance expenses to all directors and officers of the Company in the manner set
forth therein and to the fullest extent permitted by applicable law, and the
Company’s Restated Certificate of Incorporation provides for limitation of
liability for directors; and

 

WHEREAS, in order to induce Indemnitee to provide services as contemplated
hereby, the Company has deemed it to be in its best interests and the best
interests of its stockholders to enter into this Agreement with Indemnitee;

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to provide services
to the Company and/or certain of its affiliates as contemplated hereby, the
mutual agreements contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
stipulate and agree as follows:

 

ARTICLE I

 

Certain Definitions

 

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

 

“Change of Control” means a change in control of the Company after the date
Indemnitee acquired his Corporate Status, which shall be deemed to have occurred
upon the occurrence of any of the following events:

 


(A)                                  THE ACQUISITION BY ANY PERSON OF BENEFICIAL
OWNERSHIP OF OUTSTANDING COMPANY VOTING SECURITIES (INCLUDING ANY SUCH
ACQUISITION OF BENEFICIAL OWNERSHIP DEEMED TO HAVE OCCURRED PURSUANT TO
RULE 13D-5 UNDER THE EXCHANGE ACT) IF, IMMEDIATELY THEREAFTER, SUCH PERSON IS
THE BENEFICIAL OWNER OF 20% OR MORE OF EITHER (I) THE THEN OUTSTANDING COMPANY
COMMON STOCK OR (II) THE THEN OUTSTANDING COMPANY VOTING SECURITIES, UNLESS SUCH
ACQUISITION

 

--------------------------------------------------------------------------------


 


IS MADE (A) DIRECTLY FROM THE COMPANY IN A TRANSACTION APPROVED BY A MAJORITY OF
THE MEMBERS OF THE INCUMBENT BOARD, (B) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY
THE COMPANY, OR (C) BY A PARENT CORPORATION RESULTING FROM A BUSINESS
COMBINATION IF, FOLLOWING SUCH BUSINESS COMBINATION, THE CONDITIONS SPECIFIED IN
CLAUSES (I), (II) AND (III) OF SUBSECTION (C) OF THIS DEFINITION ARE SATISFIED;
OR


 


(B)                                 INDIVIDUALS WHO, AS OF THE DATE OF THIS
AGREEMENT, CONSTITUTED THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY
INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE OF THIS AGREEMENT WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED
BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE
INCUMBENT BOARD, EXCEPT THAT ANY SUCH INDIVIDUAL SHALL NOT BE CONSIDERED A
MEMBER OF THE INCUMBENT BOARD IF HIS OR HER INITIAL ASSUMPTION OF OFFICE OCCURS
AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST OR OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER
THAN THE BOARD; OR


 


(C)                                  APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
OF A BUSINESS COMBINATION (OR IF THERE IS NO SUCH APPROVAL BY SHAREHOLDERS,
CONSUMMATION OF SUCH BUSINESS COMBINATION) UNLESS, IMMEDIATELY FOLLOWING SUCH
BUSINESS COMBINATION, (I) MORE THAN 60% OF, RESPECTIVELY, THE THEN OUTSTANDING
SHARES OF COMMON STOCK OF THE PARENT CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH PARENT CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS WILL BE (OR IS) THEN BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY
ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING
COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING
COMPANY VOTING SECURITIES, AS THE CASE MAY BE, (II) NO PERSON (OTHER THAN ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR ANY PARENT
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS,
DIRECTLY OR INDIRECTLY, 20% OR MORE, RESPECTIVELY, OF THE THEN OUTSTANDING
SHARES OF COMMON STOCK OF THE PARENT CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS AND (III) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS
OF THE PARENT CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION WERE MEMBERS
OF THE INCUMBENT BOARD IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH BUSINESS
COMBINATION; OR


 


(D)                                 APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
OF (I) A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR (II) A MAJOR
ASSET DISPOSITION (OR IF THERE IS NO SUCH APPROVAL BY SHAREHOLDERS, CONSUMMATION
OF SUCH MAJOR ASSET DISPOSITION) UNLESS, IMMEDIATELY FOLLOWING SUCH MAJOR ASSET
DISPOSITION, (A) INDIVIDUALS AND ENTITIES THAT WERE BENEFICIAL OWNERS OF THE
OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH MAJOR ASSET DISPOSITION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 60% OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF
COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SHARES OF
VOTING STOCK OF THE COMPANY (IF IT CONTINUES TO EXIST) AND OF THE ACQUIRING
ENTITY; (B) NO PERSON, OTHER THAN ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
OF

 

2

--------------------------------------------------------------------------------


 


THE COMPANY OR SUCH ENTITY BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 20% OR
MORE OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK AND THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY
(IF IT CONTINUES TO EXIST) AND OF THE ACQUIRING ENTITY AND (C) AT LEAST A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY (IF IT
CONTINUES TO EXIST) AND OF THE ACQUIRING ENTITY WERE MEMBERS OF THE INCUMBENT
BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR ACTION OF THE
BOARD PROVIDING FOR SUCH MAJOR ASSET DISPOSITION.


 

For purposes of this definition of Change of Control,

 

A                  THE TERM “PERSON” MEANS AN INDIVIDUAL, ENTITY OR GROUP;

 

B                 THE TERM “GROUP” IS USED AS IT IS DEFINED FOR PURPOSES OF
SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”);

 

C                  THE TERMS “BENEFICIAL OWNER”, “BENEFICIALLY OWNERSHIP” AND
“BENEFICIALLY OWN” ARE USED AS DEFINED FOR PURPOSES OF RULE 13D-3 UNDER THE
EXCHANGE ACT;

 

D                 THE TERM “BUSINESS COMBINATION” MEANS (X) A MERGER OR
CONSOLIDATION INVOLVING THE COMPANY OR ITS STOCK OR (Y) AN ACQUISITION BY THE
COMPANY, DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES, OF ANOTHER ENTITY OR ITS
STOCK OR ASSETS;

 

E                  THE TERM “OUTSTANDING COMPANY COMMON STOCK” SHALL MEAN THE
OUTSTANDING SHARES OF COMMON STOCK, PAR VALUE $1 PER SHARE, OF THE COMPANY;

 

F                    THE TERM “OUTSTANDING COMPANY VOTING SECURITIES” MEANS
OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS; AND ANY SPECIFIED PERCENTAGE OR PORTION OF THE
OUTSTANDING COMPANY VOTING SECURITIES (OR OF OTHER VOTING STOCK OR VOTING
SECURITIES) SHALL BE DETERMINED BASED ON THE RELATIVE COMBINED VOTING POWER OF
SUCH SECURITIES;

 

G                 THE TERM “PARENT CORPORATION RESULTING FROM A BUSINESS
COMBINATION” MEANS THE COMPANY IF ITS STOCK IS NOT ACQUIRED OR CONVERTED IN THE
BUSINESS COMBINATION AND OTHERWISE MEANS THE ENTITY WHICH AS A RESULT OF SUCH
BUSINESS COMBINATION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES;

 

H                 THE TERM “MAJOR ASSET DISPOSITION” MEANS THE SALE OR OTHER
DISPOSITION IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS OF 60% OR
MORE OF THE ASSETS OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS;
AND ANY SPECIFIED PERCENTAGE OR PORTION OF THE ASSETS OF THE COMPANY SHALL BE
BASED ON FAIR MARKET VALUE, AS DETERMINED BY A MAJORITY OF THE MEMBERS OF THE
INCUMBENT BOARD; AND

 

I                     “ACQUIRING ENTITY” MEANS THE ENTITY THAT ACQUIRES THE
LARGEST PORTION OF THE ASSETS SOLD OR OTHERWISE DISPOSED OF IN A MAJOR ASSET
DISPOSITION (OR THE ENTITY, IF ANY, THAT OWNS A MAJORITY OF THE OUTSTANDING
VOTING STOCK OF SUCH

 

3

--------------------------------------------------------------------------------


 

ACQUIRING ENTITY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR
MEMBERS OF A COMPARABLE GOVERNING BODY).

 

“Corporate Status” describes the status of Indemnitee as a director, officer, 
employee, agent or fiduciary of the Company or of any other company,
partnership, limited liability company, association, joint venture, trust,
employee benefit plan or other enterprise that Indemnitee is or was serving at
the request of the Company.

 

“Court” means the Court of Chancery of the State of Delaware or any other court
of competent jurisdiction.

 

“DGCL” means the Delaware General Corporation Law.

 

“Expenses” shall include all attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.

 

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the rights of Indemnitee
under this Agreement or of other indemnitees under similar indemnification
agreements) or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

 

“Matter” is a claim, a material issue or a substantial request for relief.

 

“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative and whether instituted by or on behalf of the Company or any other
party, or any inquiry or investigation that Indemnitee in good faith believes
might lead to the institution of any such action, suit or other proceedings
hereinabove listed, except such as is initiated by Indemnitee pursuant to
Section 6.1 of this Agreement to enforce his rights under this Agreement.

 

ARTICLE II

 

Services by Indemnitee

 


SECTION 2.1. SERVICES BY INDEMNITEE. INDEMNITEE AGREES TO SERVE OR CONTINUE TO
SERVE IN HIS CURRENT CAPACITY OR CAPACITIES AS A DIRECTOR, OFFICER, EMPLOYEE,
AGENT OR FIDUCIARY OF THE COMPANY. INDEMNITEE MAY ALSO AGREE TO SERVE (THE
AGREEMENT SO TO SERVE BEING IN THE SOLE DISCRETION OF INDEMNITEE), AS THE
COMPANY MAY REQUEST FROM TIME TO TIME, AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT
OR FIDUCIARY OF ANY OTHER COMPANY, PARTNERSHIP, LIMITED LIABILITY COMPANY,
ASSOCIATION, JOINT VENTURE, TRUST OR OTHER ENTERPRISE IN WHICH THE COMPANY HAS
AN INTEREST.

 

4

--------------------------------------------------------------------------------


 


INDEMNITEE AND THE COMPANY EACH ACKNOWLEDGE THAT THEY HAVE ENTERED INTO THIS
AGREEMENT AS A MEANS OF INDUCING INDEMNITEE TO SERVE THE COMPANY IN SUCH
CAPACITIES. INDEMNITEE MAY AT ANY TIME AND FOR ANY REASON RESIGN FROM SUCH
POSITION OR POSITIONS (SUBJECT TO ANY OTHER CONTRACTUAL OBLIGATION OR ANY
OBLIGATION IMPOSED BY OPERATION OF LAW). THE COMPANY SHALL HAVE NO OBLIGATION
UNDER THIS AGREEMENT TO CONTINUE INDEMNITEE IN ANY SUCH POSITION FOR ANY PERIOD
OF TIME AND SHALL NOT BE PRECLUDED BY THE PROVISIONS OF THIS AGREEMENT FROM
REMOVING INDEMNITEE FROM ANY SUCH POSITION AT ANY TIME.


 

ARTICLE III

 

Indemnification

 


SECTION 3.1. GENERAL. IF INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE
MADE A PARTY TO ANY PROCEEDING, THE COMPANY SHALL, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW IN EFFECT ON THE DATE HEREOF, AND TO SUCH GREATER
EXTENT AS APPLICABLE LAW MAY THEREAFTER PERMIT, WITHIN 30 DAYS AFTER WRITTEN
DEMAND IS PRESENTED TO THE COMPANY, INDEMNIFY AND HOLD INDEMNITEE HARMLESS FROM
AND AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, JUDGMENTS, FINES,
PENALTIES, AMOUNTS PAID IN SETTLEMENT (SUBJECT TO SECTION 7.2) AND EXPENSES
(INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN
CONNECTION WITH OR IN RESPECT OF SUCH LISTED ITEMS), WHATSOEVER (I) ARISING OUT
OF ANY EVENT OR OCCURRENCE RELATED TO THE FACT THAT INDEMNITEE IS OR WAS A
DIRECTOR OR OFFICER OF THE COMPANY, IS OR WAS SERVING IN ANOTHER CORPORATE
STATUS, CONSENTED TO BE NAMED AS A PERSON TO BE ELECTED AS A DIRECTOR OF THE
COMPANY, OR BY REASON OF ANYTHING DONE OR NOT DONE BY INDEMNITEE IN ANY SUCH
CAPACITY AND (II) INCURRED IN CONNECTION WITH SUCH PROCEEDING.


 


SECTION 3.2. SUCCESSFUL PROCEEDING. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH HEREIN (OTHER THAN SECTION 3.3), IF INDEMNITEE IS, BY REASON OF HIS
CORPORATE STATUS, A PARTY TO AND IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN
ANY PROCEEDING, HE SHALL BE INDEMNIFIED AGAINST ALL LOSSES, LIABILITIES, CLAIMS,
DAMAGES, JUDGMENTS, FINES, PENALTIES, AMOUNTS PAID IN SETTLEMENT (SUBJECT TO
SECTION 7.2) AND EXPENSES (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES
PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH LISTED ITEMS), ACTUALLY
AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN CONNECTION THEREWITH.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN (OTHER THAN
SECTION 3.3), IF INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING BUT IS
SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS TO ANY MATTER IN SUCH PROCEEDING, THE
COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ALL LOSSES, LIABILITIES, CLAIMS,
DAMAGES, JUDGMENTS, FINES, PENALTIES, AMOUNTS PAID IN SETTLEMENT (SUBJECT TO
SECTION 7.2) AND EXPENSES (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES
PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH LISTED ITEMS), ACTUALLY
AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF RELATING TO SUCH MATTER. THE
TERMINATION OF ANY MATTER IN SUCH A PROCEEDING BY DISMISSAL, WITH OR WITHOUT
PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH MATTER. TO THE
EXTENT THAT THE INDEMNITEE IS, BY REASON OF HIS CORPORATE STATUS, A WITNESS IN
ANY PROCEEDING IN WHICH THE INDEMNITEE IS NOT A PARTY OR THREATENED TO BE MADE A
PARTY, HE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND REASONABLY
INCURRED BY HIM OR ON HIS BEHALF IN CONNECTION THEREWITH.


 


SECTION 3.3. CLAIMS INITIATED BY INDEMNITEE. NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN, PRIOR TO A CHANGE OF CONTROL, INDEMNITEE SHALL NOT BE
ENTITLED TO INDEMNIFICATION (INCLUDING ANY ADVANCEMENT OF EXPENSES) PURSUANT TO
THIS AGREEMENT IN

 

5

--------------------------------------------------------------------------------


 


CONNECTION WITH ANY PROCEEDING INITIATED OR CLAIM MADE BY INDEMNITEE, UNLESS
EITHER (I) THE BOARD OF DIRECTORS HAS AUTHORIZED OR CONSENTED TO THE INITIATION
OF SUCH PROCEEDING OR THE MAKING OF SUCH CLAIM OR (II) SUCH PROCEEDING OR CLAIM
SEEKS TO ENFORCE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.


 

ARTICLE IV

 

Advancement of Expenses

 


SECTION 4.1. ADVANCES. IN THE EVENT OF ANY THREATENED OR PENDING PROCEEDING IN
WHICH INDEMNITEE IS A PARTY OR IS INVOLVED AND THAT MAY GIVE RISE TO A RIGHT OF
INDEMNIFICATION UNDER THIS AGREEMENT, FOLLOWING WRITTEN REQUEST TO THE COMPANY
BY INDEMNITEE, THE COMPANY SHALL PAY TO INDEMNITEE, WITHIN 10 DAYS OF SUCH
REQUEST, AMOUNTS TO COVER EXPENSES INCURRED BY INDEMNITEE IN SUCH PROCEEDING IN
ADVANCE OF ITS FINAL DISPOSITION UPON THE RECEIPT BY THE COMPANY OF (I) A
WRITTEN UNDERTAKING EXECUTED BY OR ON BEHALF OF INDEMNITEE PROVIDING THAT
INDEMNITEE WILL REPAY THE ADVANCE IF IT SHALL ULTIMATELY BE DETERMINED THAT
INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY AS PROVIDED IN THIS
AGREEMENT AND (II) EVIDENCE AS TO THE AMOUNT OF SUCH EXPENSES.


 


SECTION 4.2. REPAYMENT OF ADVANCES OR OTHER EXPENSES. INDEMNITEE AGREES THAT
INDEMNITEE SHALL REIMBURSE THE COMPANY FOR ALL EXPENSES ADVANCED BY THE COMPANY
PURSUANT TO SECTION 4.1 IN THE EVENT AND ONLY TO THE EXTENT THAT IT SHALL BE
DETERMINED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT OR BY FINAL JUDGMENT OR
OTHER FINAL ADJUDICATION UNDER THE PROVISIONS OF ANY APPLICABLE LAW (AS TO WHICH
ALL RIGHTS OF APPEAL THEREFROM HAVE BEEN EXHAUSTED OR LAPSED) THAT INDEMNITEE IS
NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY FOR SUCH EXPENSES.


 

ARTICLE V

 

Procedure for Determination of Entitlement

to Indemnification

 


SECTION 5.1. REQUEST FOR INDEMNIFICATION. TO OBTAIN INDEMNIFICATION, INDEMNITEE
SHALL SUBMIT TO THE SECRETARY OF THE COMPANY A WRITTEN CLAIM OR REQUEST. SUCH
WRITTEN CLAIM OR REQUEST SHALL CONTAIN SUFFICIENT INFORMATION REASONABLY TO
INFORM THE COMPANY ABOUT THE NATURE AND EXTENT OF THE INDEMNIFICATION OR ADVANCE
SOUGHT BY INDEMNITEE. THE SECRETARY OF THE COMPANY SHALL PROMPTLY ADVISE THE
BOARD OF DIRECTORS OF SUCH REQUEST.


 


SECTION 5.2. DETERMINATION OF ENTITLEMENT; NO CHANGE OF CONTROL. IF THERE HAS
BEEN NO CHANGE OF CONTROL AT THE TIME THE REQUEST FOR INDEMNIFICATION IS
SUBMITTED, INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 145(D) OF THE DGCL. IF ENTITLEMENT TO INDEMNIFICATION IS
TO BE DETERMINED BY INDEPENDENT COUNSEL PURSUANT TO SECTION 145(D) OF THE DGCL,
THE COMPANY SHALL FURNISH WRITTEN NOTICE TO INDEMNITEE WITHIN 10 DAYS AFTER
RECEIPT OF THE REQUEST FOR INDEMNIFICATION, SPECIFYING THE IDENTITY AND ADDRESS
OF INDEPENDENT COUNSEL. THE INDEMNITEE MAY, WITHIN 10 DAYS AFTER SUCH WRITTEN
NOTICE OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO THE COMPANY A WRITTEN
OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH OBJECTION MAY BE
ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO SELECTED DOES NOT
MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN ARTICLE I, AND

 

6

--------------------------------------------------------------------------------


 


THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH
ASSERTION. IF SUCH WRITTEN OBJECTION IS SO MADE AND SUBSTANTIATED, THE
INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL UNLESS AND
UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS DETERMINED THAT SUCH OBJECTION
IS WITHOUT MERIT. IF (I) THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS
TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO THIS SECTION  AND (II) WITHIN 20
DAYS AFTER SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION
PURSUANT TO SECTION 5.1, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT
OBJECTED TO, THE COMPANY OR INDEMNITEE MAY PETITION THE COURT OF CHANCERY OR
OTHER COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY OBJECTION WHICH
SHALL HAVE BEEN MADE BY INDEMNITEE TO THE COMPANY’S SELECTION OF INDEPENDENT
COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED
BY THE PETITIONED COURT OR BY SUCH OTHER PERSON AS THE PETITIONED COURT SHALL
DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR
THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER THIS SECTION. IF
(I) INDEPENDENT COUNSEL DOES NOT MAKE ANY DETERMINATION RESPECTING INDEMNITEE’S
ENTITLEMENT TO INDEMNIFICATION HEREUNDER WITHIN 90 DAYS AFTER RECEIPT BY THE
COMPANY OF A WRITTEN REQUEST THEREFOR AND (II) ANY JUDICIAL PROCEEDING PURSUANT
TO SECTION 6.1 IS THEN COMMENCED, INDEPENDENT COUNSEL SHALL BE DISCHARGED AND
RELIEVED OF ANY FURTHER RESPONSIBILITY IN SUCH CAPACITY (SUBJECT TO THE
APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING).


 


SECTION 5.3. DETERMINATION OF ENTITLEMENT; CHANGE OF CONTROL. IF THERE HAS BEEN
A CHANGE OF CONTROL AT THE TIME THE REQUEST FOR INDEMNIFICATION IS SUBMITTED,
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION SHALL BE DETERMINED IN A WRITTEN
OPINION BY INDEPENDENT COUNSEL SELECTED BY INDEMNITEE. INDEMNITEE SHALL GIVE THE
COMPANY WRITTEN NOTICE ADVISING OF THE IDENTITY AND ADDRESS OF THE INDEPENDENT
COUNSEL SO SELECTED. THE COMPANY MAY, WITHIN 10 DAYS AFTER SUCH WRITTEN NOTICE
OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO THE INDEMNITEE A WRITTEN
OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH OBJECTION MAY BE
ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO SELECTED DOES NOT
MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN ARTICLE I, AND THE
OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH
ASSERTION. IF SUCH WRITTEN OBJECTION IS SO MADE AND SUBSTANTIATED, THE
INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL UNLESS AND
UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS DETERMINED THAT SUCH OBJECTION
IS WITHOUT MERIT. IF (I) THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS
TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO THIS SECTION AND (II) WITHIN 20
DAYS AFTER SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION
PURSUANT TO SECTION 5.1, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT
OBJECTED TO, THE COMPANY OR THE INDEMNITEE MAY PETITION THE COURT OF CHANCERY OR
OTHER COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY OBJECTION WHICH
SHALL HAVE BEEN MADE BY THE COMPANY TO INDEMNITEE’S SELECTION OF INDEPENDENT
COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED
BY THE PETITIONED COURT OR BY SUCH OTHER PERSON AS THE PETITIONED COURT SHALL
DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR
THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER THIS SECTION. IF
(I) INDEPENDENT COUNSEL DOES NOT MAKE ANY DETERMINATION RESPECTING INDEMNITEE’S
ENTITLEMENT TO INDEMNIFICATION HEREUNDER WITHIN 90 DAYS AFTER RECEIPT BY THE
COMPANY OF A WRITTEN REQUEST THEREFOR AND (II) ANY JUDICIAL PROCEEDING OR
ARBITRATION PURSUANT TO SECTION 6.1 IS THEN COMMENCED, INDEPENDENT COUNSEL SHALL
BE DISCHARGED AND RELIEVED OF ANY FURTHER RESPONSIBILITY IN SUCH CAPACITY
(SUBJECT TO THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING).

 

7

--------------------------------------------------------------------------------


 


SECTION 5.4. PRESUMPTIONS AND BURDEN OF PROOF; PROCEDURES OF INDEPENDENT
COUNSEL. IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON, PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE BURDEN OF PROOF TO OVERCOME THAT
PRESUMPTION IN CONNECTION WITH THE MAKING BY ANY PERSON, PERSONS OR ENTITY OF
ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.


 

Except in the event that the determination of entitlement to indemnification is
to be made by Independent Counsel, if the person or persons empowered under
Section 5.2 to determine entitlement to indemnification shall not have made and
furnished to Indemnitee in writing a determination within 60 days after receipt
by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification. The termination of any Proceeding or
of any Matter therein, by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not of itself adversely affect
the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner that he reasonably believed
to be in or not opposed to the best interests of the Company, or with respect to
any criminal Proceeding, that Indemnitee had reasonable cause to believe that
his conduct was unlawful. A person who acted in good faith and in a manner he
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan of the Company shall be deemed to have acted in a
manner not opposed to the best interests of the Company.

 

For purposes of any determination hereunder, a person shall be deemed to have
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
action or Proceeding, to have had no reasonable cause to believe his conduct was
unlawful, if his action is based on good faith reliance on the records or books
of account of the Company or another enterprise or on information supplied to
him by the officers of the Company or another enterprise in the course of their
duties or on the advice of legal counsel for the Company or another enterprise
or on information or records given or reports made to the Company or another
enterprise by an independent accountant or by an appraiser or other expert
selected with reasonable care by the Company or another enterprise. The term
“another enterprise” as used in this Section shall mean any other corporation or
any partnership, limited liability company, association, joint venture, trust,
employee benefit plan or other enterprise of which such person is or was serving
at the request of the Company as a director, officer, employee or agent. The
provisions of this paragraph shall not be deemed to be exclusive or to limit in
any way the circumstances in which an Indemnitee may be deemed to have met the
applicable standards of conduct for determining entitlement to rights under this
Agreement.

 


SECTION 5.5. INDEPENDENT COUNSEL EXPENSES. THE COMPANY SHALL PAY ANY AND ALL
REASONABLE FEES AND EXPENSES OF INDEPENDENT COUNSEL INCURRED ACTING PURSUANT TO
THIS ARTICLE AND IN ANY PROCEEDING TO WHICH IT IS A PARTY OR WITNESS IN RESPECT
OF ITS INVESTIGATION AND WRITTEN REPORT AND SHALL PAY ALL REASONABLE FEES AND
EXPENSES INCIDENT TO THE PROCEDURES IN WHICH SUCH INDEPENDENT COUNSEL WAS
SELECTED OR APPOINTED. NO INDEPENDENT COUNSEL MAY SERVE IF A TIMELY OBJECTION
HAS BEEN MADE TO HIS SELECTION UNTIL A COURT HAS DETERMINED THAT SUCH OBJECTION
IS WITHOUT A REASONABLE BASIS.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Certain Remedies of Indemnitee

 


SECTION 6.1. ADJUDICATION. IN THE EVENT THAT (I) A DETERMINATION IS MADE
PURSUANT TO SECTION 5.2 OR 5.3 THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT; (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY
MADE PURSUANT TO SECTION 4.1; (III) INDEPENDENT COUNSEL IS TO DETERMINE
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION HEREUNDER, BUT DOES NOT MAKE THAT
DETERMINATION WITHIN 90 DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR
THAT INDEMNIFICATION; OR (IV) PAYMENT OF INDEMNIFICATION IS NOT MADE WITHIN 10
DAYS AFTER A DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION HAS BEEN MADE OR
DEEMED TO HAVE BEEN MADE PURSUANT TO SECTION 5.2, 5.3 OR 5.4, INDEMNITEE SHALL
BE ENTITLED TO AN ADJUDICATION IN AN APPROPRIATE COURT OF THE STATE OF DELAWARE,
OR IN ANY OTHER COURT OF COMPETENT JURISDICTION, OF HIS ENTITLEMENT TO SUCH
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES. IN THE EVENT THAT A DETERMINATION
SHALL HAVE BEEN MADE THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION, ANY
JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 6.1 SHALL BE CONDUCTED IN
ALL RESPECTS AS A DE NOVO TRIAL ON THE MERITS AND INDEMNITEE SHALL NOT BE
PREJUDICED BY REASON OF THAT ADVERSE DETERMINATION. IN ANY JUDICIAL PROCEEDING
COMMENCED PURSUANT TO THIS SECTION 6.1, THE COMPANY SHALL HAVE THE BURDEN OF
PROVING THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES, AS THE CASE MAY BE. IF A DETERMINATION SHALL HAVE BEEN MADE OR DEEMED
TO HAVE BEEN MADE THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY
SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING COMMENCED
PURSUANT TO THIS SECTION 6.1, OR OTHERWISE.


 

The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 6.1 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable, and shall stipulate in
any such proceeding that the Company is bound by all provisions of this
Agreement. In the event that Indemnitee, pursuant to this Section 6.1, seeks a
judicial adjudication to enforce his rights under, or to recover damages for
breach of, this Agreement, (i) Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all Expenses
actually and reasonably incurred by him in such judicial adjudication,
regardless of whether he prevails therein, and (ii) any determination made
pursuant to Section 5.2 or 5.3 that Indemnitee is not entitled to
indemnification under this Agreement shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expenses advanced pursuant to
Section 4.1 until it shall be determined by final judgment or other final
adjudication under the provisions of any applicable law (as to which all rights
of appeal therefrom have been exhausted or lapsed) that Indemnitee is not
entitled to be indemnified by the Company for such Expenses.

 

ARTICLE VII

 

Participation by the Company

 


SECTION 7.1. PARTICIPATION BY THE COMPANY. WITH RESPECT TO ANY SUCH PROCEEDING
AS TO WHICH INDEMNITEE NOTIFIES THE COMPANY OF THE COMMENCEMENT THEREOF, THE
COMPANY WILL BE ENTITLED TO PARTICIPATE THEREIN AT ITS OWN EXPENSE AND, EXCEPT
AS OTHERWISE PROVIDED BELOW, TO THE EXTENT THAT IT MAY WISH, THE COMPANY
(JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY

 

9

--------------------------------------------------------------------------------


 


NOTIFIED) WILL BE ENTITLED TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL
REASONABLY SATISFACTORY TO INDEMNITEE. AFTER RECEIPT OF NOTICE FROM THE COMPANY
TO INDEMNITEE OF THE COMPANY’S ELECTION SO TO ASSUME THE DEFENSE THEREOF, THE
COMPANY WILL NOT BE LIABLE TO INDEMNITEE UNDER THIS AGREEMENT FOR ANY LEGAL OR
OTHER EXPENSES SUBSEQUENTLY INCURRED BY INDEMNITEE IN CONNECTION WITH THE
DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION, EXPENSES INCURRED
IN BEING OR PREPARING TO BE A WITNESS OR IN ASSISTING, AT THE REQUEST OF THE
COMPANY, WITH THE DEFENSE, AND AS OTHERWISE PROVIDED BELOW. AT THE REQUEST OF
THE COMPANY, INDEMNITEE AGREES TO USE HIS REASONABLE EFFORTS TO ASSIST IN SUCH
DEFENSE. INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY HIS OWN COUNSEL IN SUCH
PROCEEDING BUT THE FEES AND EXPENSES OF SUCH COUNSEL INCURRED AFTER NOTICE FROM
THE COMPANY OF ITS ASSUMPTION OF THE DEFENSE THEREOF SHALL BE AT THE EXPENSE OF
INDEMNITEE UNLESS (I) THE EMPLOYMENT OF COUNSEL BY INDEMNITEE HAS BEEN
AUTHORIZED BY THE COMPANY, (II) INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT
THERE IS A CONFLICT OF INTEREST BETWEEN THE COMPANY AND INDEMNITEE IN THE
CONDUCT OF THE DEFENSE OF SUCH ACTION OR (III) THE COMPANY SHALL NOT IN FACT
HAVE EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF SUCH ACTION, IN EACH OF WHICH
CASES THE FEES AND EXPENSES OF COUNSEL EMPLOYED BY INDEMNITEE SHALL BE SUBJECT
TO INDEMNIFICATION PURSUANT TO THE TERMS OF THIS AGREEMENT. THE COMPANY SHALL
NOT BE ENTITLED TO ASSUME THE DEFENSE OF ANY PROCEEDING BROUGHT IN THE NAME OF
OR ON BEHALF OF THE COMPANY OR AS TO WHICH INDEMNITEE SHALL HAVE MADE THE
CONCLUSION PROVIDED FOR IN (II) ABOVE.


 


SECTION 7.2. SETTLEMENTS. THE COMPANY SHALL NOT BE LIABLE TO INDEMNIFY
INDEMNITEE UNDER THIS AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT OF ANY ACTION
OR CLAIM EFFECTED WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD. THE COMPANY SHALL NOT SETTLE ANY ACTION OR CLAIM IN ANY
MANNER THAT WOULD IMPOSE ANY LIMITATION OR UNINDEMNIFIED PENALTY ON INDEMNITEE
WITHOUT INDEMNITEE’S WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.


 

ARTICLE VIII

 

Miscellaneous

 


SECTION 8.1. NONEXCLUSIVITY OF RIGHTS. THE RIGHTS OF INDEMNIFICATION AND
ADVANCEMENT OF EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED
EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED TO
UNDER APPLICABLE LAW, THE COMPANY’S CERTIFICATE OF INCORPORATION, THE COMPANY’S
BYLAWS, ANY AGREEMENT, A VOTE OF STOCKHOLDERS OR A RESOLUTION OF DIRECTORS, OR
OTHERWISE. NO AMENDMENT, ALTERATION OR REPEAL OF THIS AGREEMENT OR ANY PROVISION
HEREOF SHALL BE EFFECTIVE AS TO ANY INDEMNITEE FOR ACTS, EVENTS AND
CIRCUMSTANCES THAT OCCURRED, IN WHOLE OR IN PART, BEFORE SUCH AMENDMENT,
ALTERATION OR REPEAL. THE PROVISIONS OF THIS AGREEMENT SHALL CONTINUE IN EFFECT
AS TO AN INDEMNITEE WHOSE CORPORATE STATUS HAS CEASED FOR ANY REASON.


 


SECTION 8.2. INSURANCE AND SUBROGATION. THE COMPANY SHALL NOT BE LIABLE UNDER
THIS AGREEMENT TO MAKE ANY PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER
IF, BUT ONLY TO THE EXTENT THAT, INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED SUCH
PAYMENT UNDER ANY INSURANCE POLICY, CONTRACT, AGREEMENT OR OTHERWISE.


 

In the event of any payment hereunder, the Company shall be subrogated to the
extent of such payment to all the rights of recovery of Indemnitee, who shall
execute all papers

 

10

--------------------------------------------------------------------------------


 

required and take all action reasonably requested by the Company to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights.

 


SECTION 8.3. ACKNOWLEDGMENT OF CERTAIN MATTERS. BOTH THE COMPANY AND INDEMNITEE
ACKNOWLEDGE THAT IN CERTAIN INSTANCES, APPLICABLE LAW OR PUBLIC POLICY
MAY PROHIBIT INDEMNIFICATION OF INDEMNITEE BY THE COMPANY UNDER THIS AGREEMENT
OR OTHERWISE. INDEMNITEE UNDERSTANDS AND ACKNOWLEDGES THAT THE COMPANY HAS
UNDERTAKEN OR MAY BE REQUIRED IN THE FUTURE TO UNDERTAKE, BY THE SECURITIES AND
EXCHANGE COMMISSION, TO SUBMIT THE QUESTION OF INDEMNIFICATION TO A COURT IN
CERTAIN CIRCUMSTANCES FOR A DETERMINATION OF THE COMPANY’S RIGHT UNDER PUBLIC
POLICY TO INDEMNIFY INDEMNITEE.


 


SECTION 8.4. AMENDMENT. THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY
A WRITTEN INSTRUMENT EXECUTED BY OR ON BEHALF OF EACH OF THE PARTIES HERETO.


 


SECTION 8.5. WAIVERS. THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE WAIVED
(EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY) BY THE PARTY ENTITLED TO ENFORCE SUCH TERM ONLY BY A WRITING
SIGNED BY THE PARTY AGAINST WHICH SUCH WAIVER IS TO BE ASSERTED. UNLESS
OTHERWISE EXPRESSLY PROVIDED HEREIN, NO DELAY ON THE PART OF ANY PARTY HERETO IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY WAIVER ON THE PART OF ANY PARTY HERETO OF ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR
PRIVILEGE HEREUNDER NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER
OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER.


 


SECTION 8.6. ENTIRE AGREEMENT. THIS AGREEMENT AND THE DOCUMENTS REFERRED TO
HEREIN CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT
TO THE MATTERS COVERED HEREBY, AND ANY OTHER PRIOR OR CONTEMPORANEOUS ORAL OR
WRITTEN UNDERSTANDINGS OR AGREEMENTS WITH RESPECT TO THE MATTERS COVERED HEREBY
ARE SUPERSEDED BY THIS AGREEMENT.


 


SECTION 8.7. SEVERABILITY. IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT
SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON WHATSOEVER,
THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY; AND, TO THE FULLEST EXTENT POSSIBLE,
THE PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO THE
INTENT MANIFESTED BY THE PROVISION HELD INVALID, ILLEGAL OR UNENFORCEABLE.


 


SECTION 8.8. NOTICES. PROMPTLY AFTER RECEIPT BY INDEMNITEE OF NOTICE OF THE
COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING, INDEMNITEE SHALL, IF HE
ANTICIPATES OR CONTEMPLATES MAKING A CLAIM FOR EXPENSES OR AN ADVANCE PURSUANT
TO THE TERMS OF THIS AGREEMENT, NOTIFY THE COMPANY OF THE COMMENCEMENT OF SUCH
ACTION, SUIT OR PROCEEDING; PROVIDED, HOWEVER, THAT ANY DELAY IN SO NOTIFYING
THE COMPANY SHALL NOT CONSTITUTE A WAIVER OR RELEASE BY INDEMNITEE OF RIGHTS
HEREUNDER AND THAT ANY OMISSION BY INDEMNITEE SO TO NOTIFY THE COMPANY SHALL NOT
RELIEVE THE COMPANY FROM ANY LIABILITY THAT IT MAY HAVE TO INDEMNITEE OTHERWISE
THAN UNDER THIS AGREEMENT. ANY COMMUNICATION REQUIRED OR PERMITTED TO THE
COMPANY SHALL BE ADDRESSED TO THE SECRETARY OF THE COMPANY AND ANY SUCH
COMMUNICATION TO INDEMNITEE SHALL BE ADDRESSED TO INDEMNITEE’S ADDRESS AS SHOWN
ON THE COMPANY’S RECORDS UNLESS

 

11

--------------------------------------------------------------------------------


 


INDEMNITEE SPECIFIES OTHERWISE AND SHALL BE PERSONALLY DELIVERED OR DELIVERED BY
OVERNIGHT MAIL DELIVERY. ANY SUCH NOTICE SHALL BE EFFECTIVE UPON RECEIPT.


 


SECTION 8.9. BINDING EFFECT. THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


SECTION 8.10. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICT OF LAWS THAT, IF APPLIED, MIGHT PERMIT OR REQUIRE THE
APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.


 


SECTION 8.11. HEADINGS. THE ARTICLE AND SECTION HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT BE DEEMED TO ALTER OR AFFECT
THE MEANING OR INTERPRETATION OF ANY PROVISIONS HEREOF.


 


SECTION 8.12. COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE
DEEMED TO BE ONE AND THE SAME INSTRUMENT.


 


SECTION 8.13. USE OF CERTAIN TERMS. AS USED IN THIS AGREEMENT, THE WORDS
“HEREIN,” “HEREOF,” AND “HEREUNDER” AND OTHER WORDS OF SIMILAR IMPORT REFER TO
THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PARAGRAPH, SUBPARAGRAPH,
SECTION, SUBSECTION, OR OTHER SUBDIVISION. WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUN USED IN THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE OR NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS, PRONOUNS AND VERBS
SHALL INCLUDE THE PLURAL AND VICE VERSA.


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

 

POGO PRODUCING COMPANY

 

 

 

 

 

By:

/s/ Michael J. Killelea

 

 

 

Name: Michael J. Killelea

 

 

Title: Senior Vice President, General Counsel

 

 

and Corporate Secretary

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

By:

/s/ Charles G. Groat

 

 

 

Charles G. Groat

 

12

--------------------------------------------------------------------------------

 